Citation Nr: 1545177	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a cervical spine and/or bilateral shoulder disability.



REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1985 to November 1988 and from January 1991 to March 1991.  The Veteran also had reserve service in the Nebraska Army National Guard from 1988 to 1991 and from 1994 to 2001.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.


FINDING OF FACT

Because the Veteran failed to report to a VA examination, there is insufficient competent and probative evidence to establish that the Veteran currently suffers from a cervical spine and/or bilateral shoulder disability that is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine and/or bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2010 and May 2012.  The case was readjudicated in August 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records and VA examination reports.  

Additionally, the Agency of Original Jurisdiction (AOJ) endeavored to undertake development as instructed in the Board's February 2015 remand, as the Veteran  was scheduled for and notified of a VA examination.  However, he did not report for that examination nor has he provided "good cause" for failing to do so.  See     38 C.F.R. § 3.655, see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly,   the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Service Connection

The Veteran seeks service connection for a cervical spine and/or bilateral shoulder disability, which he asserts is either the result of parachute jumps in active service or is the result of an accident during active duty for training (ACDUTRA) when an M-1 tank he was riding in hit a ditch.  

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves. 38 C.F.R. § 3.6(c).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs document a November 1986 complaint of neck stiffness and a diagnosis of a trapezius strain following a parachute jump.  

During a VA treatment for psychiatric conditions in March 2008, the Veteran reported a history of cervical spine pain.  

In January 2012, the Veteran was afforded a VA examination in connection with his claim.  The Veteran reported intermittent pain between his shoulder blades but denied any cervical spine problems.  The examiner noted that the Veteran did not suffer any trauma after parachute jumps requiring medical attention, that cervical spine findings were normal, and that the Veteran's only complaint of spinal issues was occasional muscle pain between his shoulder blades.  Therefore, he opined that any spine condition was less likely than not caused by multiple parachute jumps occurring on active duty.

During a January 2012 VA outpatient brain injury consult, the Veteran reported pain in his neck and his upper back, with objective tenderness to the cervical paraspinals and neck muscles.  

In accordance with the Board's February 2015 remand instructions, the Veteran was scheduled for a May 2015 VA examination to address whether he had any current cervical spine or shoulder disability and to obtain an opinion as to whether any such disabilities are related to his military service.  He did not report for the examination.

After review of the record, the Board finds that service connection for a cervical spine and/or bilateral shoulder disability is not warranted.  Due to the Veteran's lack of cooperation in appearing for a scheduled VA examination, there is no probative medical opinion diagnosing a current cervical spine/bilateral shoulder disability or linking any such disability to active service.  

At the outset, the Board notes that the medical evidence of record dating since the filing of the claim does not reflect a currently diagnosed cervical spine or bilateral shoulder condition during the course of the claim.  The Board acknowledges that the record includes evidence indicating the Veteran had neck stiffness and trapezius strain following a parachute jump in 1986, and that a "history of cervical spine pain" was reported during VA treatment in March 2008.  However, complaints      of symptoms such as pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection  may be granted.  See generally, McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).    

As noted above, the Veteran failed to report for the May 2015 VA examination.  The record reflects that the Veteran was notified of the examination by letter mailed to his address of record in April 2015.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  Moreover, 38 C.F.R. § 3.655 provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record.  Here, the Veteran has not demonstrated good cause for failing to report, although the Veteran and his representative were notified of the missed examination and its consequences in an August 2015 Supplemental Statement of the Case (SSOC).  The examination appointment letter and SSOC were sent to the same address that has been in use throughout the period of the Veteran's claim and neither has been returned as undeliverable.  Indeed, the Veteran and his representative have provided no explanation whatsoever for the missed examination.  "The duty to assist is not always a one-way street.  If a veteran  wishes help, he cannot passively wait for it in those circumstances where he may   or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.

Because the Veteran failed to appear for his 2015 VA examination, information that could possibly have supported his claim could not be obtained, and there is no competent evidence showing the existence of a diagnosed cervical spine or shoulder disability during the course of the claim, and no competent opinion linking any such disability with service.  

Furthermore, to the extent the Veteran contends that a current cervical spine    and/or shoulder disability exists and is related to service, pain can have numerous causes, and medical expertise is required to determine its diagnosis and etiology.  Accordingly, the Board does not find probative his lay assertion that an injury incurred in service caused his current symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In short, there is no competent and probative evidence indicating the Veteran has a current cervical spine or bilateral shoulder disability that is related to service.  Accordingly, the preponderance of the evidence is against the claim and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Service connection for a cervical spine and/or bilateral shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


